Citation Nr: 0320193	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.  

2.  Entitlement to a compensable rating for a lumbar strain.  

3.  Entitlement to service connection for a disability 
characterized by right leg pain and loss of use of the right 
foot, claimed as secondary to a lumbar strain.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.O., observer


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1973, and from March 1986 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for 
degenerative joint disease of the lumbosacral spine.  He 
responded with a Notice of Disagreement that was received in 
November 1993.  However, the RO did not afford the veteran a 
Statement of the Case on this issue until April 2002.  He 
subsequently filed a timely VA Form 9, perfecting his appeal 
of this issue.  

This appeal also arises from a January 2001 rating decision 
which denied the veteran service connection for a disability 
characterized by right leg pain and loss of use of the right 
foot, and a compensable rating for his service-connected 
lumbar strain.  The veteran responded with a timely Notice of 
Disagreement regarding these determinations, and was sent a 
Statement of the Case by the RO.  He then filed a timely 
substantive appeal, perfecting his appeal of these issues.  
In November 2002, the veteran testified before the 
undersigned member of the Board, seated at the RO.  

The issue of entitlement to service connection for 
degenerative joint disease will be the subject of this 
decision, and the issues of entitlement to service connection 
for a disability characterized by right leg pain and loss of 
use of the right foot, and a compensable rating for his 
service-connected lumbar strain will be the subject of the 
remand to follow.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent medical evidence has been presented indicating 
that the veteran has degenerative joint disease of the 
lumbosacral spine due to or resulting from his service-
connected lumbosacral strain.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
degenerative joint disease of the lumbosacral spine are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks service connection for degenerative joint 
disease of the lumbosacral spine.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  Service connection may be awarded for any disability 
which is due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2002).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In the present case, the veteran alleges that either his 
degenerative joint disease of the lumbosacral spine is the 
result of an in-service 1971 motor vehicle accident, or is 
due to or the result of his service-connected lumbosacral 
strain.  For the reasons to be discussed below, the evidence 
supports a grant of service connection for degenerative joint 
disease of the lumbosacral spine.  

The veteran underwent VA orthopedic examination of his low 
back in November 2000.  Physical examination revealed 
limitation of motion of the lumbosacral spine, with pain.  A 
post-lumbar diskectomy scar was also present on the veteran's 
back.  After examining the veteran, the VA examiner stated it 
was "as likely as not that the lumbar strain is related to 
the [veteran's] degenerative disc disease."  

At his November 2002 personal hearing before a member of the 
Board, the veteran also submitted a September 2002 written 
statement from A.B., M.D., a private physician who treated 
the veteran for a low back disability.  In his statement, Dr. 
B. confirmed a diagnosis of degenerative joint disease of the 
lumbosacral spine.  He then stated that based on his review 
of the medical record and his examination of the veteran, he 
agreed that "the development of degenerative disc disease 
was accelerated by [the veteran's lumbosacral strain]."  

After reviewing the entire record, the Board finds that the 
award of service connection for degenerative joint disease of 
the lumbosacral spine is warranted.  Medical opinion evidence 
has been obtained from both private and VA physicians 
suggesting that the veteran has a current diagnosis of 
degenerative joint disease of the lumbosacral spine, and this 
disability is due to or the result of his service-connected 
lumbosacral strain.  In light of this uncontroverted medical 
evidence, service connection for degenerative joint disease 
of the veteran's lumbosacral spine is warranted.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine is granted.  


REMAND

The veteran also seeks service connection for a disability 
characterized by right leg pain and loss of use of the right 
foot, claimed as secondary to his disabilities of the 
lumbosacral spine, and a compensable rating for his service-
connected lumbosacral strain.  The veteran was last afforded 
an examination of the lumbosacral spine in November 2000, and 
testified at his November 2002 hearing that his lumbosacral 
strain disability has worsened in recent years.  Therefore, 
this issue must be remanded in order to afford the veteran a 
VA orthopedic examination.  

Regarding the issue of entitlement to service connection for 
a disability characterized by right leg pain and loss of use 
of the right foot, claimed as secondary to his disabilities 
of the lumbosacral spine, additional development is also 
required.  According to the medical evidence of record, the 
veteran does in fact have some type of neurological 
disability of the right lower extremity requiring him to wear 
a brace on his right foot.  However, to date, a medical 
opinion has not yet been obtained by the VA to determine if 
such a neurological disability is due to or the result of his 
service-connected low back disabilities.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Therefore, a remand of this issue 
to the RO is required.  

In light of the above, this appeal is remanded for the 
following additional development:  

1.  The veteran should be scheduled for a 
VA orthopedic examination for evaluation 
of his lumbosacral strain.  The examiner 
should review the claims file prior to 
his/her examination of the veteran.  All 
indicated special studies, including 
range of motion tests and X-rays of the 
spine, should be accomplished.  In 
testing range of motion, the examiner 
should note if the veteran has any 
additional limitation of motion of the 
low back due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  The 
examiner should also note the presence or 
absence of any muscle spasm on extreme 
forward bending, any loss of lateral 
spine motion, and/or any listing of the 
whole spine to one side.  

2.  The veteran should be scheduled for a 
VA neurological examination for 
evaluation of any neurological disability 
of the lower extremities.  The examiner 
should review the claims file prior to 
his/her examination of the veteran.  Any 
necessary medical tests should be 
accomplished.  After examining the 
veteran and reviewing his medical 
history, the examiner should address the 
following questions:
a) Does the veteran have any current 
neurological disabilities of the lower 
extremities, to include any disability 
characterized by right leg pain and loss 
of use of the right foot?  
b) For any disability identified 
above, is it likely, as likely as not, or 
unlikely that such a disability is due to 
or the result of the veteran's service-
connected lumbosacral strain/degenerative 
joint disease of the lumbosacral spine?  

The medical basis for all opinions 
expressed should be provided.  

3.  After the forgoing development has 
been completed to the extent possible, as 
well as any other development deemed 
necessary by the RO after review of the 
record, the RO should review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

4.  The RO should again consider the 
veteran's pending claims in light of the 
additional evidence added to the record.  
The back disability should be evaluated 
with consideration of the grant of 
service connection for degenerative joint 
disease.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

